By Shippen, Chief Justice.
— Wherever there is a gross misrepresentation of facts, relating to the subject of a contract, the contract is fraudulent and void; If, therefore, the jury shall he of opinion, that such a misrepresentation was made, in the present instance, they should consider the conveyance as no payment, although the plaintiffs agreed, under the deception, to accept it in satisfaction; and the verdict must he for damages to the whole amount of the demand.
Verdict, accordingly, for the plaintiffs’ whole demand.